           Case 2:20-mj-08170-JPO Document 1 Filed 08/03/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                  (Kanas City Docket)

UNITED STATES OF AMERICA

                        Plaintiff,

      v.                                              Case No. 20-8170-JPO

HECTOR MEDINA-EXPERICUETA,

                        Defendant.


                                     CRIMINAL COMPLAINT

       I, the undersigned complainant being duly sworn state the following is true and correct to

the best of my knowledge and belief.

                                         COUNT ONE

       On or about June 23, 2020, in the District of Kansas, the defendant,

                            HECTOR MEDINA-EXPERICUETA,

a citizen of Mexico who is not a citizen or national of the United States, and who previously had

been removed and deported, was found in the United States in Johnson County, Kansas, not

having obtained the consent of either the Attorney General of the United States or the Secretary

of Homeland Security for reapplication by the defendant for admission into the United States

       This was done in violation of Title 8, United States Code, Section 1326.

                                     STATEMENT OF FACTS

       I, Benjamin Gatrost, a Special Agent for the United States Department of Homeland

Security, Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSI)

being of lawful age, having first duly sworn upon my oath, do hereby depose and state:
            Case 2:20-mj-08170-JPO Document 1 Filed 08/03/20 Page 2 of 6




       1.      I am a Special Agent with Homeland Security Investigations (HSI) in Kansas

City, Office of Immigration and Customs Enforcement (ICE); and have been so employed since

August 16, 2009. I was employed as a law clerk to the Honorable Robert Beaird, 16th Circuit

Court of Jackson County, Missouri for approximately two and one-half years prior to becoming a

Special Agent. I graduated from the University of Central Missouri in 2004 with a Bachelor of

Science in Criminal Justice. I graduated from the University of Missouri at Kansas City, School

of Law in 2007, with a Juris Doctor degree. I was admitted to the Missouri Bar as a licensed

attorney in 2007 and was admitted to the Kansas Bar as a licensed attorney in 2008. In April

2015, I was appointed as an officer in the United States Air Force Reserve, as a Judge Advocate

General/military attorney and continue to function in that capacity. During the course of my

employment, I have participated in immigration cases to include alien harboring, document

fraud, transporting aliens, and related federal criminal violations. I have also conducted

investigations involving controlled substances, firearms, theft of intellectual property, and

financial violations, which led to the prosecution of suspects. I have served on the Anti-

Trafficking Coordination Team (ACTeam), a taskforce run by the United States Attorney’s

Office, consisting of members from FBI, HSI, U.S. Department of Labor, U.S. Citizenship and

Immigration Services, and other partner agencies tasked with investigating allegations of forced

labor and sex trafficking. Currently I am assigned to the Kansas City, Missouri Police Gang Unit

as a Task Force Officer and liaison agent.

       1.      This affidavit is made in support of an application for a criminal complaint

charging Hector MEDINA-ESPERICUETA with violating Title 8, United States Code, Section

1326, Unlawful Re-Entry of Removed Aliens.


                                                 2
            Case 2:20-mj-08170-JPO Document 1 Filed 08/03/20 Page 3 of 6




       2.      Based upon my training, experience, and direct observations in this and other

investigations of criminal activity, as well as information received from other law enforcement

officers involved in this and other investigations, I know the following:

               a.      MEDINA-ESPERICUETA is a citizen and national of Mexico, who was

       Ordered Removed from the United States by an Immigration Judge on or about December

       7, 2009; and failed to depart the United States becoming an “ICE Fugitive”. On or about

       June 9, 2010, MEDINA-ESPERICUETA was arrested by ICE following his release from

       Wyandotte County, Kansas Jail, and was removed to Mexico on or about June 11, 2010.

       MEDINA-ESPERICUETA was subsequently removed again to Mexico on or about the

       following dates: March 18, 2011, May 21, 2011, March 23, 2012 and March 7, 2014.

               b.      MEDINA-ESPERICUETA did not apply for, nor has he received

       permission from the United States Attorney General or the Secretary of the Department of

       Homeland Security to re-enter the United States. This was confirmed by checks of records

       maintained by the United States Citizenship and Immigration Service (USCIS) and the

       Department of Homeland Security.

               c.      MEDINA-ESPERICUETA was arrested on or about June 23, 2020, by

       Special Agents with HSI Kansas City at Metcalf Auto Plaza located at 7733 Metcalf Ave.

       Overland Park, Kansas. Biometric checks confirmed his identity, and that MEDINA-

       ESPERICUETA has been assigned Alien Registration Number: AXXX XXX 261; which

       corresponds to FBI Number: 768920CB2.

       3.      I have cross-referenced Department of Homeland Security, Immigration, and law

enforcement databases and identified MEDINA-ESPERICUETA as a previously removed alien.


                                                 3
            Case 2:20-mj-08170-JPO Document 1 Filed 08/03/20 Page 4 of 6




       4.      I reviewed the records for MEDINA-ESPERICUETA, AXXX XXX 261, and

confirmed the following Immigration history and prior removals from the United States:

               a.    MEDINA-ESPERICUETA was ordered removed from the United States on

       or about December 7, 2009, under section 245 of the Immigration and Nationality Act and

       failed to depart the United States becoming an ICE Fugitive. On June 9, 2010, MEDINA-

       ESPERICUETA was arrested by ICE following his release from Wyandotte County,

       Kansas for possession of drug paraphernalia (with a time served sentence) as he was an

       ICE Fugitive and subject to an outstanding Order of Removal. On June 11, 2010,

       MEDINA-ESPERICUETA was removed to Mexico at Harlingen, Texas.

               b.    On March 14, 2011, MEDINA-ESPERICUETA was arrested by ICE

       following his release from Wyandotte County, Kansas for failure to produce a driver’s

       license. On March 18, 2011, MEDINA-ESPERICUETA was removed to Mexico at

       Harlingen, Texas.

               c.    On May 20, 2011, MEDINA-ESPERICUETA was arrested by US Customs

       and Border Protection (CBP) at Otay Mesa, California after he provided a California

       Driver’s Licenses and made a false claim of United States Citizenship to the

       Officer. MEDINA-ESPERICUETA was given an Expedited Removal and served with an

       I-860 for a 20 year period. On May 21, 2011, MEDINA-ESPERICUETA was removed to

       Mexico at San Ysidro, California. Harlingen, Texas.

               d.    On March 22, 2012, MEDINA-ESPERICUETA was arrested by Falfurrias,

       Texas Police Department north of a Border Patrol Checkpoint and turned over to United

       States Border Patrol. On March 23, 2012, MEDINA-ESPERICUETA was removed to

       Mexico at Brownsville, Texas.
                                              4
            Case 2:20-mj-08170-JPO Document 1 Filed 08/03/20 Page 5 of 6




                 e.     On March 4, 2014, MEDINA-ESPERICUETA was arrested by ICE

       following      his   release   from   Wyandotte   County,    Kansas    for   possession   of

       methamphetamine.        On March 7, 2014, MEDINA-ESPERICUETA was removed to

       Mexico at Brownsville, Texas.

                 f.     On June 23, 2020, MEDINA-ESPERICUETA was arrested by HSI Kansas

       City Special Agents in the District of Kansas and processed for removal from the United

       States.

       5.        At an unknown time, on or after March 7, 2014, MEDINA-ESPERICUETA

reentered the United States unlawfully and without authorization or permission of the United States

Attorney General or the Secretary of Homeland Security.

       6.        Record checks conducted on or about June 23, 2020, confirmed that MEDINA-

ESPERICUETA does not have a documented lawful border crossing following his removal;

further MEDINA-ESPERICUETA continues to lack any lawful status to reside or work in the

United States.

       I affirm the foregoing is true and correct to the best of my information and belief.



                                               ___________________________________
                                               Special Agent Benjamin Gatrost
                                               Homeland Security Investigations

       Sworn to and attested by affiant via telephone after being submitted to me by reliable

electronic means on August 3, 2020.

                                                s/James P. O'Hara
                                               ____________________________________
                                               Honorable James P. O’Hara
                                               Chief United States Magistrate Judge
                                               District of Kansas

                                                 5
           Case 2:20-mj-08170-JPO Document 1 Filed 08/03/20 Page 6 of 6




                                       PENALTIES

Count 1:      8 U.S.C. ' 1326(a) – Illegal Entry by a Deported Alien

              $ Not more than 2 years in prison
              $ Not more than 1 year supervised release
              $ Not more than a $250,000 fine
              $ $100 special crime victims fund assessment




                                             6
